Citation Nr: 1413083	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  12-28 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired bilateral foot disorder, to include pes planus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Layne, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1966 to November 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office located in Houston, Texas (RO).


FINDING OF FACT

The evidence of record does not demonstrate that the Veteran's current bilateral foot disorder is related to his active duty service.


CONCLUSION OF LAW

An acquired bilateral foot disorder was not incurred in or aggravated by active military service, nor may it be presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The RO's March 2012 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to 

establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board acknowledges that in a March 2013 hearing held before the Board, the Veteran indicated that he received private treatment in 2007 for his bilateral foot disability.  The records have not been obtained, however, at the hearing the Veteran conceded that he sought treatment only and did not inform the physician about his military service or any prior injury to his feet.  As such, where the presence of a current disability is not in question, the treatment records are not necessary to substantiate the claim on appeal.

In this case, there is no competent evidence to support the contention that the Veteran had an in-service bilateral foot injury.  Moreover, there is no competent evidence suggesting that the Veteran's bilateral pes planus is related to his active service.  The Board recognizes the Veteran's lay statements regarding the onset and continuation of his bilateral foot disability.  However, as will be detailed below, the Board finds that the Veteran's statements are not consistent with the evidence of record, and, thus, insufficient to trigger VA's duty to provide an examination with an opinion.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 473; see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on 

any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111(2002)); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

The Veteran contends that his current bilateral foot disability is due to running, jumping, and marching long distances in boots while in service.  At his May 2013 hearing before the Board, he testified that his feet began to hurt during basic training but he did not seek medical treatment because he witnessed another recruit being berated and assigned extra duty for complaining about similar ailments.  The Veteran testified that his feet continued to hurt him after basic training, and throughout his military service as an artillery loader, gunner, and tank commander.  He also stated that he continued using Motrin, Aspercream, and wearing insoles, instead of seeking treatment.  Further, the Veteran testified that post-service he initially did not have health insurance so he did not seek treatment for his foot disability.  He testified that he did not seek treatment until 2007.

Initially, the evidence shows that the Veteran has a current foot disability.  Specifically, VA treatment records show that bilateral pes planus has been diagnosed.  

The Veteran's service treatment records include his October 1966 pre-induction examination, which shows that he entered service with no foot disability.  His service treatment records document that the Veteran did not seek treatment for bilateral foot pain during or after basic training.  However, the records show that the Veteran did seek treatment for other ailments, specifically, low back pain and 'headaches when reading."  Further, during the September 1968 separation examination, the Veteran denied a history of foot trouble, and on clinical examination, the feet were normal.

The Veteran asserted that he did not initially seek medical treatment during basic training because he witnessed another recruit being berated and assigned extra duty for complaining about similar ailments.  However, the Veteran did not explain why he failed to seek treatment after basic training even though he claims that his alleged foot disability persisted while he worked as an artillery loader, gunner, and tank commander.  As such, the Board finds that the Veteran's failure to seek treatment after basic training, when considered in conjunction with his treatment for other ailments and the normal separation examination and report of medical history, contradicts his assertions regarding the onset of his disability.  See Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).

The Board further finds that the Veteran's post-service medical history, as documented in the claims file, also contradicts his assertions regarding the onset of his disability.  Specifically, the Veteran testified that after he left the service he 

continued to self- treat his foot disability because he did not have health insurance.  However, the Veteran left the service in November 1968, began working at "Alcore" in 1970, and worked there until he retired in 2000.  Critically, he testified that he had health insurance at Alcore, but did not explain why he continued to treatment his foot problems himself.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuous symptoms since service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  

Lastly, the Veteran did not seek medical treatment for his feet until 2007, almost forty years after service.  The record also shows that the Veteran worked in maintenance and as a security guard during the almost four decade gap between active duty service and the first documented medical treatment.  This multi-year gap before the first documented medical treatment is one factor, among others, weighing against a finding of continual symptoms since service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his disorder).  

In sum, the Board acknowledges that the Veteran is competent to report symptoms that he experienced.  Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007).  However, competency and credibility are separate matters; and, the Board finds that the Veteran's current claims of continuity of symptoms since service are inconsistent both internally and with the other evidence of record, as well as contradicted by the other more probative evidence of record, and thus not credible.  Caluza, 7 Vet. App. at 506.

As the weight of the probative evidence is against the Veteran's claim that his current bilateral foot disorder is related to his active military service, the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-

of-the-doubt rule does not apply, and service connection for a bilateral foot disorder is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for an acquired bilateral foot disorder, to include pes planus, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


